Citation Nr: 1724620	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a back disability, to include as secondary to the service-connected disability of right tibia fracture. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected disability of right tibia fracture. 

5.  Entitlement to a rating in excess of 10 percent for a right tibia fracture disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1990 to May 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of service connection for a back condition, to include as secondary to right tibia fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied the Veteran's application to reopen his service-connection claim for a back condition.  The Veteran did not appeal or submit additional evidence within one year of notice of the decision. 

2.  Additional evidence received since the May 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition. 

3.  In a May 2005 rating decision, the RO denied service connection for a left knee condition.  The Veteran did not appeal or submit additional evidence within one year of notice of the decision. 

4.  Additional evidence received since the May 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee condition.

5.  The evidence is against a finding that the Veteran has a current left knee disability.   

6.  The Veteran's right tibia fracture disability is manifested by mild localized tenderness and pain on palpation of the lower half of the right tibia; malunion or nonunion of the tibia is not present.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The additional evidence received since the May 2005 rating decision is new and material, and the claim for service connection for a back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The additional evidence received since the May 2005 rating decision is new and material, and the claim for service connection for a left knee condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

4.  The criteria for service connection for a left knee condition, including as secondary to the service-connected right tibia fracture disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016). 

5.  The criteria for a rating in excess of 10 percent for the Veteran's right tibia fracture disability have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.256(a), 3.159, 3.326(a) (2016). 

VA satisfied its duty to notify in a February and March 2009 letters.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports and his lay statements of argument have been obtained and considered.

The Veteran has appeared for VA spine and leg examinations in March 2009 and March 2015.  The Board acknowledges that the Veteran called VA in May 2015 stating he would like to retake the knee and lower leg examination he was provided in March 2015, as he believed the findings were not truthful due to the doctor not performing any tests to evaluate his physical ability.   Upon review of the corresponding March 2015 VA examiner's report, it is clear that the examiner performed several physical tests to assess the Veteran's right and left knee ranges of motion, stability, and strength, and reported on the specific results.  The Veteran has not specified what in particular was incorrect about the March 2015 VA examiner's assessments, and the Board finds no reason to call the accuracy or credibility of the test results into question.  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288   (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151   (1999)). The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Application to Reopen Previously Denied Claims

In May 2005, the RO denied the Veteran's application to reopen a previously denied claim for service connection for back disability.  The RO had denied the Veteran's initial claim for service connection for back muscle strain in an unappealed January 1995 rating decision.  Also in May 2005, the RO denied the Veteran's claim for service connection for a left knee condition.  The Veteran did not appeal either determination by the RO, nor did he submit additional evidence within one year of notice of the May 2005 decision.  As such, the May 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

In January 2009, the Veteran requested that the RO reopen his service-connection claims for a back condition and a left knee condition, both claimed as secondary to his service-connected right tibia fracture residuals.   

If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Shade, 24 Vet. App. at 118.

The Veteran's back and left knee claims have been previously denied in large part due to lack of evidence showing the presence of a current disability.  

With respect to the back, the Veteran submitted a December 10, 2008 private treatment record from P.M.A., in which he reported experiencing back pain with increased right leg pain.  At the March 2009 VA examination, the Veteran also described low pain for the past three years, and he described "severe" effects on some of his daily activities.  Although the examiner did not relate the Veteran's back problems to the Veteran's service-connected right tibia disability, the examiner did note the Veteran as having a "back condition."  The Veteran has also stipulated to VA that he has had back pain since his in-service accident.  With respect to the left knee, the Veteran reported at his March 2015 VA examination that he experiences flare ups of the knee.  

This additional evidence relates to whether the Veteran has a current disability.  The evidence is new, material and serves to reopen the claims. To this extent only, the appeals are granted.

III.  Service Connection for Left Knee Condition

The Board has considered that when the Board reopens a claim after the RO has denied reopening, the matter generally must be returned to the RO for consideration of the merits.  In this case, although the RO denied reopening the Veteran's left knee service-connection claim in its April 2009 rating decision and in a January 2011 Statement of the Case, the RO decided the Veteran's left knee disability claim on the merits in a May 2015 Supplemental Statement of the Case.  As there is no additional need to develop the claim to satisfy the Board's duties to notify or assist, there is no prejudice to the Veteran in reaching a decision on the merits at this time.  Bernard v. Brown, 4 Vet. App. 384, at 390 (1993).

The Veteran has asserted that he has a left knee condition that is caused or aggravated by his service-connected right tibia fracture.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.

The evidence of record fails to show that the Veteran has a current left knee disability.  Crucially, the Veteran's most recent knee and lower leg examination in March 2015 did not indicate any disability of the left knee.  The examiner found that range of motion of the knee was normal.  There was no functional loss or impairment, including after repeated use; no evidence of pain with weight bearing; no objective evidence of crepitus; no limitation of functional ability due to pain, weakness, fatigability, or incoordination; no history of recurrent subluxation or lateral instability; and no meniscus or semilunar cartilage condition.  The examiner found normal strength and no muscle atrophy.  As noted above, although the Veteran complained of flare-ups, the objective findings of the examiner did not identify any underlying knee disability or disease. 

In May 2009, VA x-rayed both of the Veteran's knees.  Pertinently, the examiner noted the Veteran's healed fracture of the right tibia, and that the "remainder of the bilateral examination is normal."  

The Board acknowledges that in written testimony, the Veteran asserts the evidence shows his "left knee is shorter than his right knee," and this is demonstrative of a current disability.  Contrary to the Veteran's assertions, a January 2005 VA examiner noted that the Veteran's right calf circumference was 34.5 cm while his left calf circumference was 36 cm.  The examiner also noted that the Veteran's right tibia measured 41.97 cm in length while his left tibia measured 42.42 cm.  The January 2005 examiner was aware of those measurements and had the opportunity to offer diagnoses of any observable disability based on them, but he did not do so.  Furthermore, the Veteran, as a layperson, is not competent to provide his own diagnosis based on this information.  

The medical evidence shows that the Veteran has not been diagnosed with a left knee disability at any time during the course of the appeal that would account for any pain he has experienced during the appeal period.  The Veteran has had ample opportunity to submit medical evidence in support of a finding that he does have a disability of the left knee.  He has not done so.  Private treatment records submitted in January 2009 document treatment for right lower leg pain, but there is no mention of left leg or left knee pain.  
Thus, the evidence is against a finding that the Veteran has a current left knee disability.   In the absence of evidence of a current disability, there can be no grant of service connection under the law, either on a direct or secondary basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Increased Rating for Right Tibia Fracture

VA's percentage ratings are based on average impairment of earning capacity from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; separate ratings, however, may be assigned for distinct disabilities so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

When evaluating musculoskeletal disabilities, it is also the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Service connection for a right tibia fracture was first granted with a 0 percent rating in January 1995.  In May 2005, the RO increased the rating to 10 percent disabling, effective from October 14, 2004, noting subjective complaints of pain in the medial proximal tibia and medial knee joint with objective findings of antalgic gait and tenderness to palpation at the medial joint line.  In April 2009, the RO confirmed the 10 percent rating.  

A rating of 10 percent for impairment of the tibia requires malunion with slight knee or ankle disability.  A rating of 20 percent for impairment of the tibia requires malunion with moderate knee or ankle disability.  A rating of 30 percent for impairment of the tibia requires malunion with marked knee or ankle disability.  A rating of 40 percent for impairment of the tibia requires nonunion with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 [impairment of the tibia and fibula]. 

Private treatment records dated in May 2007 and December 2008 show treatment for right low leg pain.  The Veteran's right knee was examined in March 2009.  At this examination, the examiner noted that the medial knee joint was tender to palpation, but that there was no evidence of further knee disability.  There was no weakness, redness or heat.  The Veteran exhibited no indications of abnormal weight bearing and bilateral knee ranges of motion were full.  There was also no demonstration range of motion additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There were no constitutional signs of bone disease.  X-rays were negative, showing no acute osseous, articular or soft tissue abnormalities.

Subsequently, the Veteran's March 2015 knee and lower leg VA examination noted complaints of lower leg pain when increased weight is carried and when running.   Pertinently however,  no impairment of the right knee or ankle was shown.  The Veteran reported having no functional loss or functional impairment, including due to repeated use over time.  Right knee range of motion was full, with no pain on weight bearing or crepitus.  The examiner noted positive evidence of mild localized tenderness and pain on palpation of the lower half of the right tibia and that this disturbed locomotion and interfered with standing for long periods of time.  

The Veteran has not submitted or put VA on notice of any other treatment reports showing worsened symptoms of his right tibia fracture residuals.   

Thus, the medical evidence of record demonstrates that the Veteran is entitled to the minimum compensable rating for right tibia fracture due to evidence of pain and tenderness in a healed injury.  A higher rating under Diagnostic Code 5262 is not warranted as malunion with moderate or marked knee or ankle disability is not shown by the record, nor is there nonunion of the tibia.  

The Board has considered alternatively rating the Veteran's fracture residuals under DC 5260 or 5261 for limitation of motion of the knee, but such would not avail the Veteran, as his right knee flexion and extension is shown to be full, without pain, even after repetitive use.  As mentioned above, there is no evidence of additional functional impairment due to fatigue, instability, weakness or incoordination warranting a higher rating under 38 C.F.R. § 4.40 or 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  The Veteran's knee is not ankylosed, there is no evidence of cartilage problems, his disability does not manifest in subluxation or lateral instability, and renu recurvatum is not identified.  Therefore, alternative ratings under DC 5256, 5257, 5258, 5259, or 5263 are also not available. 

In sum, based on the analysis above, the Board finds that a schedular rating in excess of 10 percent the Veteran's right tibia fracture is not warranted at any time pertinent to this appeal.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened

Service connection for a left knee disability is denied. 

Entitlement to a rating in excess of 10 percent for right tibia fracture is denied.


REMAND

The Veteran most recently underwent an examination for a back condition in March 2009.  At the March 2009 examination, the examiner concluded that the Veteran's  "back condition" was not due to his right tibia because the Veteran had back pain prior to the right tibia fracture on active duty.  In doing so, the examiner did not clearly state a diagnosis of the Veteran's back condition, nor did he address potential aggravation of a current back disability by his service-connected right tibia fracture residuals.  Given the Veteran's complaints of back pain since service, the May 2009 VA examiner's reference to an unspecified  "back condition," and the incomplete medical opinion, a new examination and medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed back condition.  The claims file, to include a copy of this remand, must be available to, and reviewed by the examiner.  

Upon review of the record, and after examination of the Veteran to include all tests deemed necessary, the examiner should take a history from the Veteran of the progression of the Veteran's claimed back symptoms.  

The examiner should then address each of the following:

(a) Does the Veteran have a current back disability?  If so, please indicate any and all diagnoses.  If not, please indicate as much, with an explanation as to why this is the case.  

(b) If a current back disability exists, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of active duty service?  Please comment upon the Veteran's assertion that he has had back pain since he had his in-service motorcycle accident. 

(c) Notwithstanding the answer to question (b), is it at least as likely as not that any diagnosed back disability was caused or aggravated beyond its natural progression by the Veteran's service-connected right tibia fracture? 

A complete rationale must be provided for all opinions rendered

2.  Then the record should again be reviewed by the Agency of Original Jurisdiction.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


